Graham, J.,
specially concurring.
©3838 Although I agree with the result reached by my colleagues in affirming the order of the district court, I do not agree that- we should reach the unpreserved due process argument. I stand by the long fol*197lowed principle that we will not reach unpre-served constitutional issues raised for the first time on appeal, See Martinez v. People, 244 P.3d 135, 189 (Colo. 2010) ("As a threshold matter, however, appellate courts should not reach Colorado Constitutional arguments raised for the first time 'on appeal." (citing with approval People v. Cagle, 751 P.2d 614, 619 (Colo. 1988) ("It is axiomatic that this court will not consider constitutional issues raised for the first time on appeal."))).